Per Curiam.
This action arises indirectly out of an action previously decided by this Court. West Michigan Park Ass’n v Dep’t of Conservation, 2 Mich App 254; 139 NW2d 758 (1966), lv den 377 Mich 709 (1966). There, we held that Ottawa County held the fee title to certain park lands which are now the subject of this appeal, that under MCL 318.7; MSA 13.1015 the county had the authority to transfer the care and control of those parks, by lease, to the state and that the "judgment of the circuit court amply provided for *643protection of plaintiffs’ rights in and to said public lands by retaining jurisdiction of the matter to preserve and protect the rights of plaintiffs and the general public in said lands”. 2 Mich App 254, 268.
Now, the state has terminated its lease and the county seeks to lease the park lands to Park Township. We hold that the county also has that authority under MCL 123.51; MSA 5.2421, which provides that "[a]ny * * * county or township may operate a system of public recreation and playgrounds”, and MCL 123.53; MSA 5.2423, which provides that "[a]ny * * * county [or] township * * * may operate such a system independently or * * * may cooperate in its conduct in any manner in which they may mutually agree”.
However, the lease approved in the case at bar failed to incorporate an exclusion for certain pump house property, fee title to which was obtained by plaintiff West Michigan Park Association, Incorporated, subsequent to the date of our previous decision. To the extent the lease does purport to convey an interest in property not owned by Ottawa County, it is defective and, therefore, should not have been approved.
Finally, defendant DNR was dismissed from the trial court’s continuing jurisdiction in this lawsuit without notice to plaintiffs pursuant to GCR 1963, 107. This was done in violation of GCR 1963, 202. Defendant DNR was not misjoined, GCR 1963, 207, but rather its interest was merely transferred to Park Township. Therefore, defendant DNR should be reinstated, subject to dismissal upon motion properly made.
Reversed and remanded for proceedings not inconsistent with this opinion. No costs, a public question.